JORDAN, Justice,
dissenting.
I respectfully dissent. The majority opinion correctly states the law that in the case of accomplice testimony, which must be corroborated, the test is to eliminate the accomplice testimony from consideration, and if there is other incriminating evidence tending to connect the accused to the commission of the offense, there is sufficient corroboration. Hernandez v. State, 578 S.W.2d 731 (Tex.Cr.App.1979). However, evidence corroborating an accomplice witness need not be sufficient, standing alone, to warrant conviction. Dalrymple v. State, 366 S.W.2d 576 (Tex.Cr.App.1963); Dillard v. State, 550 S.W.2d 45 (Tex.Cr.App.1977). And see Carrillo v. State, 566 S.W.2d 902 (Tex.Cr.App.1978).
It is also recognized that evidence to corroborate an accomplice is sufficient if the cumulative weight is such that it tends to connect the accused with the offense. Black v. State, 513 S.W.2d 569 (Tex.Cr.App.1974).
It is true that the tape recording of the conversation between the accomplice Miller and appellant was of poor quality, but after the proper predicate and explanations of the tape were introduced the tape was *245properly admitted in evidence and was considered by the jury in their deliberations in the jury room. The credibility of the contents of the tape and the weight and value to be given its contents were matters for the sole consideration of the jury, the trier of the facts. It seems apparent that the jury thought there was sufficient evidence on the tape to link appellant in the conspiracy to murder Ronald Gail Adams, who was a potential witness in another criminal case against appellant. The jury had been charged on the law of accomplice testimony and the necessity for corroboration thereof. I think the tape, though poor in quality, was sufficient to supply the needed corroboration of at least the plan between Miller and appellant to murder Adams.
Miller, after his arrest, gave a photograph of Ronald Gail Adams to an investigator, who testified at the trial. This was a picture of Adams, taken in Mexico by Judy Morrison, wife of appellant, when appellant himself was present. While no one other than Miller testified as to how he came into possession of this photograph, it is obvious that he did come into possession of it, and certainly the jury, who heard all the testimony, was able to conclude, as it apparently did, that the picture of Adams was delivered by Morrison to Miller so as to identify the purported victim of the conspiracy to kill Adams. This is sufficient evidence of an overt act linking appellant to the plan to eliminate a witness scheduled to give damaging testimony against appellant in a forthcoming trial.
I would affirm the conviction and judgment of the trial court.